NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                  Submitted October 30, 2008*
                                  Decided November 3, 2008

                                              Before

                              WILLIAM J. BAUER, Circuit Judge

                              JOHN L. COFFEY, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

No. 08‐2022

SCOTT BASKEN,                                            Appeal from the United States District
     Plaintiff‐Appellant,                                Court for the Eastern District of
                                                         Wisconsin.
       v.
                                                         No. 06‐C‐1094
TEAMSTERS LOCAL UNION NO. 43 and
PROFESSIONAL TRANSIT MANAGEMENT OF                       Lynn Adelman, 
RACINE, INC.,                                            Judge.
     Defendants‐Appellees.

                                            O R D E R

       Scott Basken, a city employee, appeals from the dismissal on issue‐preclusion
grounds of retaliation claims he filed against his employer and labor union, and from the
grant of summary judgment on his remaining claims.  We affirm.




       *
          Professional Transit Management of Racine did not file a brief in this appeal.  After
examining  the  other  parties’  briefs  and  record,  we  have  concluded  that  oral  argument  is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).  
No. 08‐2022                                                                                  Page 2

        Basken is employed as a mechanic for the Belle Urban System (BUS), Racine,
Wisconsin’s public transit agency.  In 2001, Basken and Dennis Hart, another mechanic,
first sued their union, Teamsters Local Union No. 43, and Transit Management of Racine
(TMR)1, alleging that Hart, who is black, was denied overtime on account of race.  They
alleged that the collective‐bargaining agreement between the union and TMR provided that
overtime should be rotated among mechanics, rather than offered on the basis of seniority,
and that TMR was assigning it based on seniority to keep Hart from receiving desirable
overtime assignments.  They also alleged that Basken, who is white, received worse work
hours and written reprimands in retaliation for supporting Hart’s claim.  The district court
dismissed Basken’s retaliation claim, reasoning that under 42 U.S.C. § 1981, Basken could
sue only if he suffered discrimination based on his race.  The district court later granted
summary judgment for the defendants against Hart, stating that Hart was not similarly
situated to other mechanics whose higher seniority privileged them under the CBA for
overtime assignments.  Basken appealed, and in relevant part, we affirmed.  See Hart v.
Transit Mgmt. of Racine, Inc., 426 F.3d 863, 866‐67 (7th Cir. 2005), overruled on other grounds by
Humphries v. CBOCS West, Inc., 474 F.3d 387, 402 (7th Cir. 2007).

        In 2006, Basken filed this second suit, claiming again that the union and Professional
Transit Management (PTM) retaliated against him for participating in Hart’s earlier suit. 
Basken claimed that PTM continued TMR’s practice of assigning overtime in an “unfair
manner,” and that his grievances were denied “based on” the decision in the prior suit. 
Basken also claimed that he asked the union to renegotiate the CBA to rotate overtime
among mechanics (rather than to assign it by seniority) but that the union refused.  He
claimed that both PTM and the union ignored his grievances, and that the union, in
retaliation for his prior suit, failed to bargain for changes he proposed to the overtime
policy.

       The district court again rejected Basken’s claim.  The court first ruled that to the
extent Basken’s claims concerned events pre‐dating the previous suit, they were barred by
claim preclusion.  The court then ruled that Basken’s claims of overtime grievances against
PTM and the union were barred by the doctrine of issue preclusion because both suits
concerned the proper allocation of overtime under the CBA. But the court allowed Basken
to proceed on claims that PTM retaliated by giving him worse work assignments, and that
the union retaliated by not pursuing his proposed modifications to the CBA.  Basken later
voluntarily dismissed the work‐assignment claim.  As for the CBA claim, the court



       1
        At the time of the previous suit, TMR held the contract to manage BUS for Racine.
Professional  Transit  Management  now  holds  that  contract  and  is  a  party  to  the  collective
bargaining agreement that TMR negotiated with the union. 
No. 08‐2022                                                                               Page 3

ultimately granted summary judgment for the union because Basken failed to substantiate
his allegation that the union treated him arbitrarily, discriminatorily, or in bad faith.  

       On appeal, Basken argues first that his claims about the grievances were not barred
by issue preclusion.  In general terms, he asserts only that the prior decision has no
preclusive effect over this case because “the issues were uncontested and had not been
ruled on.”  He goes on to state that “[e]vidence from Hart’s appeal . . . undoubtedly proves
that overtime had been rotated by seniority.”  

       But Basken is incorrect; his challenge to the overtime assignments is precluded. 
Issues are precluded when they have been previously litigated and affect the outcome of
the prior case.  Taylor v. Sturgell, 128 S. Ct. 2161, 2171 (2008); King v. Burlington Northern &
Santa Fe Ry. Co., 538 F.3d 814, 818 (7th Cir. 2008).  Basken was a party to the prior suit. 
Moreover, the district court interpreted Article 27 of the CBA in the prior case, and Basken
seeks to relitigate the meaning of that Article in this suit.

       Basken also argues that there were genuine issues of material fact that should have
precluded summary judgment.  He seems to suggest that summary judgment was
inappropriate with respect to the issuance of overtime.  Basken misapprehends the
procedural posture at which his claim was rejected.  The issue of overtime was resolved at
the pleading stage and never reached summary judgment.  The lone issue that proceeded to
summary judgment was Basken’s claim that the union retaliated against him by refusing to
press for his changes to the CBA.  But he mounts no challenge on appeal to that claim.   

       Accordingly, the judgment of the district court is

                                                                                    AFFIRMED.